FHLE»

DEEi 1 zms

C|erk. U 8 Distrlcl Court
District Of Montana
Bih'l`ngs

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, CR 18-104-BLG-SPW
Plaintiff,
vs.
ORDER
WILLIAM THOMAS FISCHER
JR.,

Defendant.

 

 

Upon the United States’ Unopposed Motion for Disrnissal of Forfeiture
Proceedings (Doc. 27), and for good cause being shown,

IT IS HEREBY ORDERED, that the forfeiture action in the above-captioned
case is DISMISSED With prejudice.

DATED this 4 5 day of December, 2018.

A»M/Q ¢</Q,¢@’z:,

§USAN P. WATTi~:RS
United States District Court Judge

